This was an action on an administration bond against a surety for the distributive balance of David Cannon in the estate of his father, William N. Cannon. The plff. was entitled `to one-third of two-thirds of $306 47, or about $34 05 at two years old.
The defts. offered in evidence an account passed before the register of this county by Sally Cannon, the mother and natural guardian of the plff., for necessary food and clothing furnished him during his infancy. Objected to.
Wootten. The register had no authority to pass such an account. The minor had no power to except to it. If it had been a regular guardian account the minor might have excepted, and according to the settled rule of law the guardian would not have been allowed to any greater extent than the income. This paper is nothing more than a statement of the mother, who is a party to this cause.
The Court said the account was not evidence per se,
as it was passed without authority; but they would permit the defts. to prove the facts for the consideration of the jury. William S. Cannon left a widow in moderate circumstances, and six children, the plff. being but two years old. If his mother maintained and kept him until he was old enough to be put out for his victuals and clothes, the jury ought to make her a reasonable allowance out of what was coming to him from his father. If it were otherwise, what would be the condition of children left in similar circumstances. They must go to the poor house; and the trustees could recover for their maintenance. The old orphans' court would not allow the guardian to exceed the income after 7 years; but under that age it always made a reasonable allowance for board and clothing.
                                                    Verdict for defts.